



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
,
R.S.C. 1985, c. C-46
shall
    continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape),
    145 (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any witness
    under the age of eighteen years and the complainant of the right to make an
    application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.


COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Saliba, 2013 ONCA 661

DATE: 20131101

DOCKET: C55791

Doherty, Blair and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Brian Saliba

Respondent

Greg Skerkowski, for the appellant

Michael Webster, for the respondent

Heard:  October 16, 2013

On appeal from the acquittals entered by Justice D.K.
    Gray of the Superior Court of Justice on June 29, 2012.

Doherty J.A.:


I



overview

[1]

Brian Saliba was charged with three offences arising out of his sexual
    activity with H., a 14 year old girl (counts 1-3).  He was also charged with
    several offences arising out of his sexual activity with A., a 15 year old girl
    (counts 5-11) as well as a count of Internet luring that involved A. (count 4). 
    In addition to the charges involving H. and A., Mr. Saliba was charged with a
    count of possession of child pornography (count 12) and a count of violating a
    non-communication provision in his bail order (count 13).

[2]

At trial, Mr. Saliba pled guilty to the possession of child pornography
    charge.  He was acquitted on the bail violation charge.  Mr. Saliba was
    convicted on the charges relating to H. and acquitted on the charges relating
    to A.

[3]

The trial judge imposed concurrent two year sentences on the charges
    arising out of the sexual activity with H, and a two and one-half year
    consecutive sentence on the possession of child pornography charge, resulting
    in a total sentence of four and one-half years.  The trial judge gave Mr.
    Saliba credit for 265 days of pre-trial custody, leaving a net sentence of
    about three years and nine months.

[4]

The Crown appeals the acquittals on the charges relating to A. (counts
    4-13).  Mr. Saliba, with the assistance of duty counsel, appeals the
    convictions on the charges relating to the sexual activity with H. (counts 1-3)
    and seeks leave to appeal the sentence imposed by the trial judge.

[5]

These reasons address the Crown appeal.  I would allow that appeal and
    order a new trial on the counts relating to A.  Mr. Salibas appeals are the
    subject of a separate endorsement.  Those appeals are dismissed.


II



the facts

(a)

The Relationship with H.

[6]

Mr. Saliba, who was 38 years old, met H. through a website called
    Mocospace in December 2008.  That website was limited to persons who stated their
    ages as 18 or over in their website profiles.  In her profile, H. indicated
    that she was 18.  She also provided a picture in which she tried to make
    herself look older than she actually was.  H. was 14.

[7]

Mr. Saliba and H. met very shortly after they connected through the Mocospace
    website.  Mr. Saliba, at H.s invitation, went to H.s home when her parents
    were not there.  They had sexual intercourse.  H. was a willing participant in
    the sexual activity.  H.s father arrived home while Mr. Saliba was still in
    the house.  A physical confrontation occurred and Mr. Saliba left.  There was
    evidence that H.s father made it clear to Mr. Saliba that H. was underage.  Mr.
    Saliba denied being told by H.s father that she was underage.

[8]

Mr. Saliba testified that he believed H. was 18 years of age.  He based
    this belief on her stated age in her Mocospace profile and on her appearance,
    both in her profile picture and when he met her.

[9]

H. and Mr. Saliba carried on a sexual relationship for about nine months
    until September 2009.  According to Mr. Saliba, H. acted as if she were in her
    twenties.

[10]

H.
    testified that shortly after she began her relationship with Mr. Saliba, she
    told him that she was 14.  She did this because she thought her father had told
    Mr. Saliba her real age when he found Mr. Saliba and H. in H.s home at the
    time of their first sexual encounter.  Mr. Saliba denied that H. told him she
    was 14, although he conceded that she eventually dropped her age from 18 to 17.

(b)

The Relationship with A.

[11]

Mr.
    Saliba met A. on the Mocospace website in February 2010, about five or six
    months after he terminated his relationship with H.  A. was 15 years of age but
    stated she was 18 in her profile.

[12]

During
    their initial online communication, A. told Mr. Saliba she was 18.  She said
    she was in high school.  According to Mr. Saliba, she explained that she had
    failed twice.  A. also told Mr. Saliba that she lived at home and did not have
    a drivers licence.  According to Mr. Saliba, there was no discussion about her
    age in their online conversations.  He accepted the age that A. stated in her profile.

[13]

A.
    and Mr. Saliba met shortly after they first communicated online.  They began a
    relationship that lasted for about two months.  That relationship involved
    sexual activity almost from the outset.  That activity eventually included
    vaginal intercourse.

[14]

Mr.
    Saliba testified that he never asked A. about her age after they met.  When confronted
    with statements to the police in which he said that A. looked young and that
    he had asked her about her age on several occasions and that she had given
    answers ranging from 17 to 19, Mr. Saliba refused to adopt those statements. 
    In the same statements, he indicated that he had eventually found out that A.
    was 15 turning 16.  It is fair to say that Mr. Salibas evidence, considered
    as a whole, is unclear as to exactly what A. told him about her age.

[15]

A.
    and Mr. Saliba visited Mr. Salibas friends.  One of those friends testified at
    trial.  This friend testified that, when she first saw A., she thought A. was
    about 13 and was perhaps Mr. Salibas niece.  Mr. Saliba introduced A. as his
    girlfriend.  This witness spoke with A. and eventually came to the view that
    because A. was in grade 12 she was probably about seventeen.

[16]

Mr.
    Saliba told A. that he wanted to meet her mother.  A. told Mr. Saliba that her
    mother was aware of, and had no problems with, her relationship with Mr.
    Saliba.  A. indicated a willingness to have Mr. Saliba meet her mother.  In
    fact, A. had not told her mother about the relationship and did not arrange for
    Mr. Saliba to meet her mother.

[17]

Mr.
    Saliba did meet A.s mother during his relationship with A.  He went to A.s
    house to deliver a phone card to A.  A.s mother answered the door.  Mr. Saliba
    gave her the card and said it was for A.  When A.s mother asked who she should
    say the card was from, Mr. Saliba replied only Brian.  He did not identify
    himself as A.s boyfriend and did not ask A.s mother anything about A.s age
    or background.


III



the issue at trial

[18]

H.
    and A. were both willing participants in the sexual activity.  However, since
    both were under sixteen years of age at the relevant time, they could not
    consent to sexual activity:  see
Criminal Code
, R.S.C. 1985, c. C-46,
s. 150.1(1).  Mr.
    Saliba claimed he believed that both H. and A. were over sixteen.  That belief,
    or, more accurately, a reasonable doubt as to the existence of that belief, combined
    with the complainants willing participation in the sexual activity, could
    afford a defence to the charges only if the accused took all reasonable steps
    to ascertain the age of the complainant:
Criminal Code
,
s. 150.1(4).
[1]

[19]

The
    trial judge outlined the principles governing the application of s. 150.1(4). 
    He correctly noted that Mr. Saliba was entitled to be acquitted on the charges
    unless the Crown could show beyond a reasonable doubt that he had not taken all
    reasonable steps to ascertain the true ages of H. and A.  The trial judge
    recognized that a determination of what constituted all reasonable steps
    depended on the circumstances of the particular case and had to be determined
    from the perspective of the reasonable person and not solely by reference to
    the accuseds subjective perception:
R. v. Duran
, 2013 ONCA 343, at
    paras. 51-55.

[20]

After
    setting out the principles, the trial judge applied those principles to the
    evidence as it related to the activity with H.  He concluded that the Crown had
    proved beyond a reasonable doubt that Mr. Saliba had not taken all reasonable
    steps to ascertain H.s true age before engaging in sexual activity with her.

[21]

The
    trial judge then turned to the application of s. 150.1(4) to the evidence as it
    related to the steps taken by Mr. Saliba to ascertain A.s age:

Mr. Saliba never directly asked A. her age.  As was the case
    with respect to H., the age difference, considerable age difference, between
    these parties required a higher level of inquiry than would otherwise be the
    case.  Having said that, in the final analysis, there is a reasonable doubt, in
    my mind, as to whether all reasonable steps were taken in the circumstances.

In this case, in addition to the computer profile and the picture,
    it is of some significance in my view that Mr. Saliba had made it clear that he
    wanted to meet A.s mother and that she agreed and encouraged him to believe
    that they would meet.  In fact, they did meet by chance, and theres no
    evidence of any adverse reaction from the person he did meet.
Once he was told that
    meeting A.s mother was all right and that, in fact, A.s mother was aware of
    the relationship, it seems to me that it would be highly unlikely that Mr.
    Saliba would have considered it acceptable if he actually thought A. was
    underage.

There
    was no other real inquiry.
This is a borderline case, but,
    in the final analysis, there is a reasonable doubt as to whether all reasonable
    steps were taken in the circumstances.  [Emphasis added.]


IV



the argument on appeal

[22]

On
    an appeal from an acquittal, the Crown can raise only questions of law alone:
Criminal
    Code
,
s. 676(1)(a).  Mr.
    Skerkowski, counsel for the Crown, argues that, on the facts, either undisputed
    or as found by the trial judge, there could be no doubt that the appellant did
    not take all reasonable steps required by s. 150.1(4).  He submits that the
    trial judge erred in law in concluding that the undisputed facts and the facts
    as found by the trial judge could leave him with a doubt as to whether the
    Crown had proved that Mr. Saliba did not take all reasonable steps to ascertain
    A.s true age.  Mr. Skerkowski analogizes this case to a case where the trial
    judge makes all of the findings of fact necessary to convict but nonetheless
    acquits.  In those circumstances, the failure to convict constitutes an error
    in law:  see
R. v. Morin
, [1992] 3 S.C.R. 286 at 294; and
R. v.
    Davis
(1973), 14 C.C.C. (2d) 517, at pp. 519-20 (Ont. C.A.).

[23]

Crown
    counsel asks that the court quash the acquittals relating to A., enter
    convictions, and remit the matter to the trial judge for sentencing.

[24]

Mr.
    Webster, for Mr. Saliba, submits that the Crowns appeal does not raise a
    question of law alone.  He submits that the trial judge properly outlined the
    relevant legal principles.  He further contends that the trial judges ultimate
    determination that the Crown had failed to prove beyond a reasonable doubt that
    Mr. Saliba had not taken all reasonable steps to determine A.s age is not a
    question of law alone, but rather a determination that the Crown had failed to
    meet its burden on that issue:  see
R. v. J.M.H.
, [2011] 3 S.C.R. 197
    at paras. 25-27.


V



analysis

[25]

I
    agree with the Crown that the trial judge erred in law in his application of s.
    150.1(4).  I characterize that error differently than the Crown does.  I do not
    see this as a case of failing to draw the only available legal conclusion from
    a set of facts, but rather as a case where the trial judge failed to make the
    legal inquiry mandated by s. 150.1(4).  With respect, the trial judge looked to
    and relied on evidence which, while relevant to Mr. Salibas belief as to A.s
    age, could not assist in determining whether he took all reasonable steps to
    ascertain A.s age.

[26]

Section
    150.1(4) is not concerned with the accuseds belief as to a complainants age. 
    Indeed, the section assumes that the accused believes that the complainant is
    old enough to give legal consent and requires an inquiry into the basis for
    that belief.  The trial judge did not make that inquiry.

[27]

Under
    generally applicable criminal law principles, a belief that a person is old
    enough to consent, or, more accurately, a reasonable doubt as to the existence
    of that belief, would be enough to lead to an acquittal, assuming the
    complainant had been a willing participant in the sexual activity.  Parliament,
    however, by enacting s. 150.1(4), has limited the availability of the honest
    belief defence to cases where the accused has taken all reasonable steps to
    ascertain the age of the complainant.

[28]

As
    explained in
R. v. Dragos
(2012), 291 C.C.C. (3d) 350, at paras. 29-33
    (Ont. C.A.), s. 150.1(4) mandates an inquiry akin to a due diligence inquiry. 
    The trier of fact must compare the steps, if any, taken by an accused to
    determine the true age of a complainant with the steps that a reasonable person
    would have taken in those circumstances.  Of course, unlike the more familiar due
    diligence inquiry, the s. 150.1(4) analysis does not place any onus on the accused. 
    The onus is on the Crown to prove beyond a reasonable doubt that all reasonable
    steps were not taken:
Duran
, at para. 54.

[29]

I
    have set out the entirety of the relevant part of the trial judges reasons
    above at para. 21.  The trial judge was heavily influenced by the evidence that
    Mr. Saliba wanted to meet A.s mother, was told by A. that her mother was aware
    of and approved of their relationship, and was told by A. that he could meet her
    mother.  The trial judge also relied on the evidence that there was no adverse
    reaction from A.s mother when she eventually met Mr. Saliba.  In the trial
    judges view, all of this evidence was inconsistent with the claim that Mr.
    Saliba actually thought A. was underage.

[30]

I
    can accept that most of the evidence referred to by the trial judge was
    relevant to Mr. Salibas belief as to A.s age.  However, none of that evidence
    had any relevance to what steps, if any, Mr. Saliba had taken to ascertain A.s
    age.  Nor is the evidence relevant to the steps that a reasonable person would have
    taken in those circumstances.  With respect, the trial judges analysis stopped
    with a finding of Mr. Salibas state of mind.  The s. 150.1(4) analysis begins
    at that point and looks to the steps taken to confirm the accuracy of the
    accuseds belief as to the complainants age.

[31]

I
    must also disagree with the trial judges finding that the absence of any
    adverse reaction from A.s mother when she met Mr. Saliba was of assistance
    in the s. 150.1(4) inquiry.  Mr. Saliba did not tell A.s mother anything about
    himself other than his first name and certainly made no reference to his
    relationship with A. when he was speaking to A.s mother.  In that
    circumstance, the absence of any adverse reaction from A.s mother had no
    evidentiary value either as it related to Mr. Salibas state of mind or to the
    steps that a reasonable person would have taken to ascertain A.s age.

[32]

Because
    the trial judge focused on evidence that was relevant to Mr. Salibas belief
    rather than on the steps he had taken to confirm that belief and the steps that
    a reasonable person would have taken to confirm that belief, the trial judge erred
    in law in his s. 150.1(4) analysis.  While I agree that the evidence suggests
    that Mr. Saliba had taken precious few, if any, steps to determine A.s age, this
    is not a case where the court can substitute convictions.  I would order new
    trials on the counts relating to the sexual activity with A. and the count
    alleging Internet luring (counts 4-11).


VI



The Evidentiary Point

[33]

The
    Crown also challenges an evidentiary ruling made by the trial judge.  Although
    it is not necessary to address this issue given my conclusion on the first
    ground of appeal, I will do so as it may arise on the retrial.

[34]

At trial, the Crown argued that, in determining
    whether Mr. Saliba took all reasonable steps to ascertain A.s age before
    engaging in sexual activity with her, it was relevant that Mr. Saliba knew that
    he had been previously lied to by H. about her age on the same website.
As
    I understand the argument, the Crown contends that knowledge that a source of
    information had previously proved unreliable as to a persons age is relevant
    to the steps that a reasonable person would take in confirming information
    subsequently received from the same source about another persons age.

[35]

This
    issue was raised and argued at trial as an application to introduce similar
    fact evidence.  This characterization was unfortunate.  In my view, the admissibility
    of the evidence does not engage the complexities of the similar fact analysis. 
    The relevance is the product of the common sense proposition that if a person
    knows that information obtained from a source was inaccurate in the past, that
    knowledge may affect the steps that a reasonable person would take to confirm
    similar information received from the same source on a subsequent occasion. 
    The evidence was admissible for the limited purpose advanced by the Crown.

[36]

In
    holding that Mr. Salibas knowledge that H. had lied to him about her age in
    her Mocospace profile was relevant to the reasonable steps necessary to confirm
    the same information provided by A., I do not suggest that this knowledge was
    determinative or even necessarily entitled to significant weight.  The weight
    of the evidence is for the trial judge.  These reasons also should not be taken
    as any comment on the possible admissibility on the charges involving A. of
    other conversations involving H. and Mr. Saliba.


VII



conclusion

[37]

I
    would allow the appeal, quash the acquittals on counts 4 to 11, and direct a
    new trial.

RELEASED:  DD  NOV 01 2013

Doherty J.A.

R.A. Blair J.A.

David Watt J.A.





[1]
The defence to the Internet luring charge relating to A. (count 4) is found in
    s. 172.1(4) and refers to reasonable steps rather than all reasonable
    steps.  The distinction is immaterial for the purposes of this appeal.


